DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et. al. (US 20140121834 A1, May 1, 2014) (hereinafter “Ogawa”).
Regarding claims 1, 7-10, and 16-18, Ogawa teaches a robotic surgical system (and method of use) (Figs. 1, 2) comprising: a robotic arm (e.g., 6, Fig. 1); a surgeon console (comprising 2, Fig. 1) including: a light source (22, Fig. 2), an optical element (26, Fig. 14) configured to reflect light having a wavelength within a predetermined range, an image capture device (23, Fig. 2) configured to detect the light reflected by the optical element, and a notification device (12, Fig. 2) configured to provide a notification; a processor operatively coupled to the robotic arm and in communication with the console; and a memory having instructions stored thereon, which when executed by the processor, cause the processor to: detect by the image capture device an absence or a presence of the light reflected by the optical element.  See, e.g., [0046]-[0047], [0049], [0053], [0060], [0075], [0103]-[0106], [0166]-[0167].
Ogawa does not explicitly teach wherein the processor causes the notification device to provide the notification, in response to the image capture device detecting the absence of the light reflected by the optical element.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Ogawa such that the processor causes the notification device to provide the notification, in response to the image capture device detecting the absence of the light reflected by the optical element (as recited in claims 1, 10); wherein the surgeon console further includes an input handle, and the memory has further instructions stored thereon, which when executed by the processor, cause the processor to: generate a signal, in response to a manipulation of the input handle, and disable the input handle, in response to the image capture device detecting the absence of the light reflected by the optical element (as recited in claims 7, 16); wherein the memory has further instructions stored thereon, which when executed by the processor, cause the processor to: disable the input handle, in response to the image capture device detecting the absence of the light reflected by the optical element for a time period greater than a threshold time period (as recited in claims 8, 17); wherein the memory has further instructions stored thereon, which when executed by the processor, cause the processor to: cause the notification device to provide the notification, in response to the image capture device detecting the absence of the light reflected by the optical element for a time period greater than a threshold time period (as recited in claims 9, 18) in order to improve the usability of the system.  See also [0105]-[0106] and Fig. 7
Regarding claims 2 and 11, Ogawa teaches a robotic surgical system, further comprising a wearable device (13, Fig. 14) including the optical element (26, Fig. 14).

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Higuchi et. al. (US 6324011 B1, November 27, 2001) (hereinafter “Higuchi”).
Regarding claims 3-5, Ogawa does not explicitly teach the recited features.  Higuchi teaches an optical element includes a diffusive/reflective element (1), a reflection film (2), an optical film (3), a plurality of partitions, as depicted in Figs. 1, 11, 15 and associated text.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Higuchi into the invention taught by Ogawa such that the optical element includes a diffusive/reflective element (as recited in claims 3, 12); wherein the diffusive/reflective element includes a plurality of partitions (as recited in claims 4, 13); wherein the optical element includes a film including a transparency having a reflective element configured to reflect light having a wavelength within the predetermined range (as recited in claims 5, 14) in order to improve the imaging characteristics of the system.


Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach or suggest the claimed invention of a robotic surgical system (and method of use) wherein the optical element includes a film including a transparency having a first diffusive element configured to reflect light having a wavelength within a first predetermined range to permit a first shape to be visually perceived and a second diffusive element configured to reflect light having a wavelength within a second predetermined range to permit a second shape to be visually perceived, and the image capture device is configured to detect the first shape and the second shape, and the notification device is further configured to provide the notification, in response to the image capture device detecting the absence of the first shape (as recited in claims 6 and 15).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792